         Case 1:21-mj-00013-GMH Document 5 Filed 01/15/21 Page 1 of 11




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA                    :
                                             :
        v.                                   : MAGISTRATE NO. 21-MJ-13 (GMH)
                                             :
 RICHARD BARNETT,                            :
      Defendant.                             :


                         MOTION FOR EMERGENCY STAY AND
                          FOR REVIEW OF RELEASE ORDER

        The United States of America, by and through its attorney, the United States Attorney

 for the District of Columbia, respectfully moves this Court to, first, stay defendant Richard

 Barnett’s release pending trial, and second, review the decision by the Magistrate Judge from

 the Western District of Arkansas to deny the government’s motion for pre-trial detention. In

 support thereof, the government states the following:

 I.     BACKGROUND

        A.      Procedural Posture

       On January 8, 2021, defendant Richard Barnett was arrested in his home state of Arkansas

on an arrest warrant issued from the United States District Court for the District of Columbia by

Magistrate Judge G. Michael Harvey in connection with a Criminal Complaint charging the

defendant with Knowingly Entering or Remaining in any Restricted Building or Grounds Without

Lawful Authority While Carrying a Dangerous Weapon, in violation of 18 U.S.C. §§ 1752(a)(1),

(a)(2), and (b)(1)(A), Violent Entry and Disorderly Conduct on Capitol Grounds, in violation of

18 U.S.C. §§ 5104(e)(2)(C), (e)(2)(D), and (e)(2)(G), and Theft of Public Money, Property, or

Records, in violation of 18 U.S.C. § 641.


                                                1
         Case 1:21-mj-00013-GMH Document 5 Filed 01/15/21 Page 2 of 11




       At his initial appearance in the Western District of Arkansas, the government made a

motion to detain the defendant without bond pending trial. The defendant is subject to detention

pursuant to 18 U.S.C. § 3142(f)(1)(E), which provides for detention in felony cases involving a

dangerous weapon. The presiding magistrate judge denied the government’s detention motion

and issued an order releasing the defendant with certain conditions. Following this, the

government orally moved to stay the defendant’s release pending an appeal by the government.

The magistrate judge denied that request, and absent further action, the release will be effectuated

at approximately 9:00 am CST on January 16, 2021.

         B.     Statement of Facts

       On January 6, 2021, a joint session of the United States Congress convened at the United

States Capitol, which is located at First Street, SE, in Washington, D.C. The U.S. Capitol is secured

24 hours a day by U.S. Capitol Police. Restrictions around the U.S. Capitol include permanent and

temporary security barriers and posts manned by U.S. Capitol Police. Only authorized people with

appropriate identification are allowed access inside the U.S. Capitol. On January 6, 2021, the

exterior plaza of the U.S. Capitol was also closed to members of the public. During the joint

session, elected members of the United States House of Representatives and the United States

Senate were meeting in separate chambers of the United States Capitol to certify the vote count of

the Electoral College of the 2020 Presidential Election, which had taken place on November 3,

2020. The joint session began at approximately 1:00 p.m. Shortly thereafter, by approximately

1:30 p.m., the House and Senate adjourned to separate chambers to resolve a particular objection.

Vice President Mike Pence was present and presiding, first in the joint session, and then in the

Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President

                                                  2
         Case 1:21-mj-00013-GMH Document 5 Filed 01/15/21 Page 3 of 11




Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.

As noted above, temporary and permanent barricades were in place around the exterior of the U.S.

Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away

from the Capitol building and the proceedings underway inside.

       At such time, the certification proceedings still underway and the exterior doors and

windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police

attempted to maintain order and keep the crowd from entering the Capitol; however, shortly after

2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking

windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged

and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of

Representatives and United States Senate, including the President of the Senate, Vice President

Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session

of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice

President Pence remained in the United States Capitol from the time he was evacuated from the

Senate Chamber until the sessions resumed.

       During national news coverage of the aforementioned events, video footage which

appeared to be captured on mobile devices of persons present on the scene depicted evidence of

violations of local and federal law, including scores of individuals inside the U.S. Capitol building

without authority to be there.

       One individual entered the restricted office area of the Speaker of the House of

Representatives Nancy Pelosi and took photographs with his feet propped up on furniture. Those

photos were circulated on numerous news media platforms which identified the individual as the


                                                 3
         Case 1:21-mj-00013-GMH Document 5 Filed 01/15/21 Page 4 of 11




defendant, Richard Barnett of Gravette, Arkansas. Capitol Police searched law enforcement

databases including Department of Motor Vehicle records and obtained a photograph and

biographical information for the defendant. These records confirmed that the individual in the

news photographs did in fact appear to be Richard Barnett of Gravette, Arkansas.

       The photos circulated by news media depict the defendant in and around U.S. Capitol

property. One photo shows the defendant seated inside of Nancy Pelosi’s office with his feet

propped on a desk with an America flag lying on an adjacent credenza. The defendant is wearing

a hat, plaid jacket, blue jeans, and brown boots in the photo. Another photo depicts the defendant

seated holding an envelope in his left hand addressed to The Honorable Billy Long 2453 Rayburn

House Office Building Washington, D.C. 20515 and a digital signature of Nancy Pelosi. In another

photo, an individual whose face is blocked by a flag, but who appears to be the defendant based

on his clothing, is seated at a different desk with his feet propped holding an American flag and a

cell phone. Another unidentified individual in a brown jacket is sitting next to him on a couch.




                                                4
Case 1:21-mj-00013-GMH Document 5 Filed 01/15/21 Page 5 of 11




                              5
         Case 1:21-mj-00013-GMH Document 5 Filed 01/15/21 Page 6 of 11




       Video surveillance from a camera positioned outside of the Speaker’s main office door

captures individuals entering and exiting the office. At approximately 2:30 p.m., several

unidentified individuals appear to try the door to the office; however, the door was locked. At

approximately 2:33 p.m., an unidentified individual pushes in the door to the office. At 2:50 p.m.,

the defendant is captured on surveillance video carrying an American flag and a cellular phone

while entering the doors that lead to the Speaker’s conference room adjoining the main office

space. As he is entering it, he is following behind the unidentified individual in the brown jacket.

At 2:56 p.m., the defendant is captured leaving the main office doors of the Speaker’s office space

with only a phone in his hand.

       On the same date, the defendant spoke to media outlets in a video recording. In the

recording, the defendant is wearing the same hat and plaid jacket as worn inside of the Speaker’s

office, except that he appears to have removed his shirt. The defendant was asked by a person off

camera how he obtained an envelope he was holding, which was addressed to The Honorable Billy

Long 2453 Rayburn House Office Building, Washington, D.C. 20515, with a return address of

Office of the Speaker, U.S. House of Representatives, Washington, D.C. 20515, and a digital

signature of Nancy Pelosi. The defendant replied, “I did not steal it. I bled on it because they were

macing me and I couldn’t fucking see so I figured I am in her office. I got blood on her office. I

put a quarter on her desk even though she ain’t fucking worth it. And I left her a note on her desk

that says ‘Nancy, Bigo was here, you Bitch.’”

       In another photograph, seen below, which appears to be taken outside on Capitol grounds,

the defendant is depicted holding the envelope he purported to have taken from Speaker Pelosi’s

office. Based on the writing on the envelope, the envelope appears to be the same envelope the


                                                 6
         Case 1:21-mj-00013-GMH Document 5 Filed 01/15/21 Page 7 of 11




defendant was photographed holding inside of the office building.




       On January 8, 2021, the defendant waived his Miranda rights and participated in a custodial

interview with law enforcement. During the interview, Barnett admitted driving from Arkansas to

Washington D.C. to participate in the “Stop the Steal” Rally. The defendant stated that during the

course of the protests, he was pushed inside of the Capitol by a large crowd. The defendant also

turned over to law enforcement the envelope that was taken from Speaker Pelosi’s office. Law

enforcement inquired of Barnett about his cellular device and Barnett indicated it was not on his

person. He also commented that the agents may not find much at his house because he had people

packing it up the night before.

       On January 11, 2021, Special Agent James Soltes of the FBI’s Washington Field Office

learned that law enforcement received a tip that in one or more of the photographs of the defendant


                                                7
         Case 1:21-mj-00013-GMH Document 5 Filed 01/15/21 Page 8 of 11




seated in Speaker Pelosi’s office, the defendant was carrying a stun gun. Special Agent Soltes

reviewed the photographs again and determined the tip to be accurate. As seen in the zoomed-in

box in the photograph below, the ZAP brand is clearly visible on the stun gun tucked into the

defendant’s pants. Based on the brand on the weapon, and its appearance, the weapon appears to

be a ZAP Hike N Strike 950,000 Volt Stun Gun Walking Stick.




       On January 11, 2021, Special Agent Soltes further learned that law enforcement conducted

a search on January 8, 2021, at the defendant’s residence, located on Mount Olive Road, Gravette,

Arkansas, pursuant to a search warrant issued by Chief U.S. Magistrate Judge Erin L. Wiedemann

in the Western District of Arkansas. During the execution of that warrant, law enforcement

observed the empty packaging for a ZAP Hike n’ Strike Hiking Staff High Voltage Stun Device

inside the home. This packaging is shown in the below photograph.




                                               8
        Case 1:21-mj-00013-GMH Document 5 Filed 01/15/21 Page 9 of 11




       C.      Order for Release

       After an initial appearance and hearing in the Western District of Arkansas on January

15, 2021, the presiding magistrate judge issued an Order of Release for the defendant with

certain conditions. On that same day, the United States orally sought a stay of the Order pending

this Motion for Review. The magistrate judge denied that request, and absent further action, the

release will be effectuated at approximately 9:00 am CST on January 16, 2021.

III.   ARGUMENT

       Title 18, U.S.C. § 3145(a) states:

       (a) Review of a release order – If a person is ordered released by a magistrate, …

               (1) the attorney for the Government may file, with the court
               having original jurisdiction over the offense, a motion for
               revocation of the order or amendment of the conditions of release
               ...
                                               9
           Case 1:21-mj-00013-GMH Document 5 Filed 01/15/21 Page 10 of 11




           The motion shall be determined promptly.

           On the government’s motion to review a release order, this Court considers de novo the

    Magistrate Judge’s denial of pre-trial detention. In its discretion, the Court may proceed to

    rehear the evidence by recalling the witnesses, reviewing transcripts, or by proceeding through

    proffer and argument. It may take additional evidence from new witnesses or consider

    arguments not previously raised. In short, the Court may proceed as best enables it to resolve

    the question posed: whether any condition or combination of conditions will reasonably assure

    the appearance of the person as required and the safety of any other person and the community.

    As the legislative history of the 1984 Bail Reform Act amendments shows:

                  [T]he language referring to the safety of the community refers
                  to the danger that the defendant might engage in criminal
                  activity to the detriment of the community. The committee
                  intends that the concern about safety be given a broader
                  construction than merely danger of harm involving violence. . .
                  .

    See S.Rep. No. 225, 98th Cong., 2d Sess. 307, reprinted in 1984 U.S. Code Cong. & Ad.

    News 3182, 3195-3196. 1


1
 To that end, it is worthwhile recalling Congress’ intent in 1984 when it enacted the current
version of the Bail Reform Act:

                  Many of the changes in the Bail Reform Act reflect the . . .
                  determination that Federal bail laws must . . . give the courts
                  adequate authority to make release decisions that give appropriate
                  recognition to the danger a person may pose to others if released.
                  . . . The constraints of the Bail Reform Act fail to grant the Courts
                  the authority to impose conditions of release geared toward
                  assuring community safety, or the authority to deny release to
                  those defendants who pose an especially grave risk to the safety
                  of the community. . . . This broad base of support for giving
                  judges the authority to weigh risks to community safety in pretrial
                  release decisions is a reflection of the deep public concern, which
                  the Committee shares, about the growing problem of crimes
                  committed by persons on release.
                                                   10
       Case 1:21-mj-00013-GMH Document 5 Filed 01/15/21 Page 11 of 11




       The defendant is subject to detention pursuant to 18 U.S.C. § 3142(f)(1)(E) because he

is charged with a felony involving a dangerous weapon. In this case, that offense is unlawfully

entering and occupying an office inside the United States Capitol restricted for use by a

congresswoman while carrying a stun gun. Consequently, the government requests review of

the magistrate judge’s decision to release the defendant and seeks a further stay of the order

from this Court.


                                     Respectfully submitted,

                                     MICHAEL R. SHERWIN
                                     ACTING UNITED STATES ATTORNEY




                                     MARY L. DOHRMANN
                                     Assistant United States Attorney
                                     N.Y. Bar 5443874
                                     U.S. Attorney’s Office
                                     555 4th Street, N.W.
                                     Washington, D.C. 20530
                                     202-252-7035
                                     Mary.Dohrmann@usdoj.gov




See S.Rep. No. 225, 98th Cong., 2d Sess. 307, reprinted in 1984 U.S. Code Cong. & Ad. News
3182, 3486-3487. (Emphasis added.)

                                              11
